Citation Nr: 0729262	
Decision Date: 09/18/07    Archive Date: 10/01/07

DOCKET NO.  05-12 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an effective date earlier than July 20, 2000 
for the grant of service connection for post-traumatic stress 
disorder (PTSD) and a total rating based upon individual 
unemployability due to PTSD (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and W.L.


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 

INTRODUCTION

The veteran served on active duty in the United States Army 
from January 1963 to January 1965.  

Procedural history 

The veteran filed a formal claim of entitlement to service 
connection for PTSD in October 2000.  In a July 2001 rating 
decision, the Department of Veterans Affairs (VA) Regional 
Office (RO) in Roanoke, Virginia granted the veteran's claim 
of entitlement to service connection for PTSD.  A 70 percent 
disability rating was established, effective October 3, 2000.  
In an April 2002 rating decision, TDIU was established, also 
as of October 3, 2000.  

In February 2003, the veteran requested an increased rating 
for his PTSD.  A May 2003 rating decision from the RO 
increased the veteran's disability rating to 
100 percent effective February 2003.  As was noted by the RO, 
this had no effect on his compensation, since he had been 
receiving TDIU since October 2000.  
In October 2003 the veteran filed a Notice of Disagreement, 
indicating his dissatisfaction with the assigned effective 
date for PTSD.  In a January 2004 rating decision the RO 
changed the effective date for service connection for PTSD 
and TDIU from October 2000 to July 2000 based on a 
psychiatric consultation report of that date, which was 
treated as an informal claim.  Cf. Roberson v. Principi, 
251 F.3d 1378 (Fed. Cir. 2001).  The veteran indicated his 
dissatisfaction with this effective date in a July 2004 
statement and requested it be changed to 1964.  The RO denied 
the earlier effective date request in a November 2004 rating 
decision. The veteran has timely perfected an appeal. 

In July 2007 the veteran testified at a personal hearing 
which was chaired by the undersigned Veterans Law Judge at 
the Board's offices in Washington D.C.  A transcript of the 
hearing has been associated with the veteran's VA claims 
folder.


FINDINGS OF FACT

1.  The veteran filed an initial claim of entitlement to 
service connection for tularemia in January  1965.  A 
psychiatric disability was not mentioned.

2.  The veteran first mentioned PTSD during a VA psychiatric 
consultation on July 20, 2000.  He filed a formal claim for 
service connection for PTSD in October 2000.  Service 
connection for PTSD and TDIU were both subsequently granted, 
effective July 20, 2000.


CONCLUSION OF LAW

An effective date prior to July 20, 2000 for service-
connected PTSD and TDIU is not warranted. 38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks entitlement to an effective date earlier 
than the currently assigned July 20, 2000 for service 
connection for PTSD and for TDIU.  In essence, he contends 
that the classified nature of his stressors prevented him 
from filing a claim prior to 2000.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002).

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  
Crucially, the veteran was informed of VA's duty to assist 
him in the development of his claim in letters dated November 
25, 2003 and April 12, 2005, whereby the veteran was advised 
of the provisions of the VCAA.  

In any event, no VCAA notice is necessary in this case 
because, as is more thoroughly explained below, the facts are 
uncontroverted and the outcome of this earlier effective date 
claim depends exclusively on documents which are already 
contained in the veteran's VA claims folder.  

The Court has held that a veteran claiming entitlement to an 
earlier effective date is not prejudiced by failure to 
provide him with VCAA notice of the laws and regulations 
governing effective dates, if, based on the facts of the 
case, entitlement to an earlier effective date is not shown 
as a matter of law.  See Nelson v. Principi, 18 Vet. App. 
407, 410 (2004).  No additional development could alter the 
evidentiary or procedural posture of this case.  In the 
absence of potential additional evidence, no notice is 
necessary.  See DelaCruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
claimant].

It is clear from the veteran's communications that he is 
cognizant as to what is required of him and of VA.  Moreover, 
the veteran has been ably represented by his service 
organization in this matter.  The veteran has not indicated 
there is any outstanding evidence relevant to this claim.   

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  

As was alluded to above, the outcome of this earlier 
effective date claim rests with evidence which is already in 
the claims folder, which will be discussed below.  

In addition, general due process considerations have been 
satisfied.  See 38 C.F.R. 
§ 3.103 (2005).  The veteran has been accorded ample 
opportunity to present evidence and argument on this matter.  
As noted in the Introduction, the veteran testified at a 
personal hearing before the undersigned Veterans Law Judge in 
Washington, D.C. in July 2007.

In short, the Board believes that this issue was properly 
developed for appellate purposes.  Further development would 
be a useless exercise.  Accordingly, the Board will proceed 
to a decision on the merits.

Accordingly, the Board will proceed to a decision.  

Relevant law and regulations

Effective dates

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later. 38 
U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2006).

With respect to service connection, the effective date 
generally is the date the claim was filed.  However, if the 
claim is filed within one year after separation from service, 
the effective date is the day following separation from 
service.  See 38 C.F.R. § 3.400(b) (2006). 

Claims

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA. 38 U.S.C.A. § 
5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2005). The term 
"claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit. 38 C.F.R. § 3.1(p) (2006).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim. Such informal claim must identify the benefit 
sought. Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution. If received within one year from 
the date it was sent to the veteran, it will be considered 
filed as of the date of receipt of the informal claim. 38 
C.F.R. § 3.155 (2006).

Factual background

The Board believes that a brief recapitulation of the facts 
will aid in an understanding of its decision.  The facts 
themselves are not in substantial dispute.

During his military service the veteran participated in 
Operation Whitecoat, whereby he was voluntarily exposed to 
pasteurella tularenisis at Fort Detrick, Maryland.    

The veteran left military service on January 7, 1965.  On 
January 11, 1965 he filed a claim of entitlement to service 
connection for tularemia, which was denied by the RO in a 
February 1965 rating decision.

The record thereafter is essentially negative until the 
veteran sought treatment for psychiatric problems at a VA 
facility in July 2000.  Of record is the report of a VA 
psychiatric consultation dated July 20, 2000.  In substance, 
the veteran reported that he had been exposed to pasteurella 
tularenisis during his military service as part of a 
biological warfare experiment; that he had been told to keep 
this secret, which he had for many years; that he had 
recently been informed that the project had been 
declassified; and that he had never previously sought medical 
treatment for psychiatric problems.   In essence, the 
examiner diagnosed PTSD based upon the veteran's experiences 
as a "human guinea pig" during service.

The subsequent procedural history is set out in the 
Introduction above.  Service connection for PTSD and TDIU 
have been granted, effective from  July 20, 2000.

Analysis 

The veteran seeks an effective date earlier than the 
currently assigned July 20, 2000 for his service-connected 
PTSD as well as TDIU, which is based exclusively on the 
service-connected PTSD.  The thrust of the veteran's argument 
is as follows: since Operation Whitecoat was classified, he 
was prohibited from seeking psychiatric treatment or 
submitting a claim that would describe the project in any 
way.  He maintains that in 2000, soon after he learned the 
project had been declassified, he sought treatment for PTSD 
and filed a claim with VA for service connection for PTSD. 

As discussed in the law and regulations section above, unless 
specifically provided otherwise in the statute, the effective 
date of an award based on an original claim for compensation 
benefits shall be the date of receipt of the claim or the 
date entitlement arose, whichever is later. 38 U.S.C.A. § 
5110(a) (West 2002); 38 C.F.R. § 3.400 (2006).

There is nothing in the record which could be reasonably 
construed as a formal or informal claim for entitlement to 
service connection for PTSD prior to July 2000.  See Servello 
v. Derwinski, 3 Vet. App. 196, 198-200 (1992) [the Board must 
look at all communications that can be interpreted as a 
claim, formal or informal, for VA benefits].  The record is 
completely devoid of any correspondence or other 
communication from the veteran which would serve as a claim 
for service connection fro PTSD or for any other psychiatric 
disorder before July 2000.  The veteran does not contend 
otherwise. 

The Board notes that the veteran filed a claim in January 
1965 for tularemia.  
There is nothing in the claim which can be construed as a 
request for entitlement to service connection for a 
psychiatric disability.  While the VA must interpret a 
claimant's submissions broadly, the Court has held that it is 
not required to conjure up issues that were not raised by the 
claimant.  See Brannon v. West, 12 Vet. App. 32 (1998).  The 
Court has further held that VA is not held to a standard of 
prognostication when determining what issues are presented.  
See Talbert v. Brown, 7 Vet. App. 352, 356- 57; Allin v. 
Brown, 6 Vet. App. 207, 213 (1994): "[t]here must be some 
indication . . . that [a claimant] wishes to raise a 
particular issue . . . . The indication need not be express 
or highly detailed; it must only reasonably raise the 
issue." 

[The Board observes in passing that the veteran's January 
1965 claim, in which he specifically asked for service 
connection for tularemia upon leaving service, appears to be 
somewhat odds with his current contention, which is to the 
effect that he had been sworn to secrecy concerning the 
experiment at Fort Detrick in which he had been exposed to 
pasteurella tularenisis.]

In any event, it is uncontroverted that the veteran's initial 
claim for service connection for PTSD occurred in the year 
2000.  It is also uncontroverted that he was not treated for 
any psychiatric problem prior to July 20, 2000.  Review of 
the record reveals that the RO received the veteran's claim 
in October 2000 but treated the July 20, 2000 psychiatry 
consultation note as an informal claim.  The law therefore 
does not support the assignment of an effective date prior to 
July 20, 2000 for service connection for PTSD.  

With respect to TDIU, it appears from the record that the 
veteran never filed a claim for TDIU.  The RO determined that 
the veteran's  PTSD claim amounted to a claim for TDIU, since 
PTSD was and is his only service-connected disability.  
See Roberson, supra.  It is obvious that TDIU cannot be 
granted earlier than the underlying service-connected 
disability.  

The benefits sought on appeal are therefore denied.
  
Additional comments

In reaching its conclusion, the Board has considered the 
veteran's contention that his PTSD has existed since service 
and that as a result service connection should be made 
effective as of the day after he was discharged from service 
under 38 C.F.R. § 3.400(b).  Setting aside the fact that PTSD 
was in fact initially diagnosed on July 20, 2000, the date as 
of which service connection therefor has been granted, an 
effective date is assigned based upon the receipt of the 
claim, not the date that the disability may have started.  
See 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. 
§ 3.400 (2006).  Therefore, even assuming arguendo that the 
veteran's PTSD began during his time in service, or at some 
time before July 20, 2000, the earliest effective date of 
service connection would still be the date his original claim 
was received, July 20, 2000.  

The veteran is additionally contending that he was 
effectively estopped from filing a claim due to the 
classified nature of his in-service stressor.  After 
reviewing the file, and especially after hearing the 
veteran's testimony at his personal hearing, the Board comes 
away with a firm conviction that he was treated shabbily by 
his government in being subjected to biological warfare 
experimentation.  The Board has the deepest sympathy for the 
veteran's situation.        

The veteran's arguments are couched in equity.  However, the 
Board is bound by the law and is without authority to grant 
benefits on an equitable basis.  
See 38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 
Vet. App. 416, 425 (1994).  The Board's inability to render 
decisions based in equity was discussed during the veteran's 
July 2007 hearing.  See July 2007 hearing transcript, page 
15.  During this discussion it was mentioned that under 
38 U.S.C. § 503 the Secretary has the ability to grant 
equitable relief in certain situations and it was suggested 
that this case may be ripe for secretarial review.  See 
38 U.S.C. § 503 (West 2002).


ORDER

An effective date earlier than July 20, 2000 for the grant of 
service connection for PTSD and TDIU is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


